DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amended claims 1, 3 thru 5, 9 thru 12 and 14 thru 19 have been entered into the record.  Claims 2, 6 thru 8 and 13 have been cancelled.
Response to Amendment
The amendments to Figures 2 and 3 overcome the drawing objections from the previous office action (12/28/2020).  The drawing objections are withdrawn.
The amendments to the specification overcome the specification objections from the previous office action (12/28/2020).  The specification objections are withdrawn.
The amendments to the claims overcome the 35 U.S.C. 112(b) rejections from the previous office action (12/28/2020).  The 35 U.S.C. 112(b) rejections from the previous office action are withdrawn.  New 35 U.S.C. 112(b) rejections are recited below in this office action.
The amendment to claim 1 overcomes the 35 U.S.C. 101 rejection of claims 1 and 6 thru 15 from the previous office action (12/28/2020).  The 35 U.S.C. 101 rejection of claims 1 and 6 thru 15 from the previous office action is withdrawn.  The 35 U.S.C. 101 rejection of claim 19 for inclusion of a memory that covers both transitory and non-transitory embodiments remains, and is recited below in this office action.
Claim Objections
Claim 19 is objected to because of the following informalities:  In line 16, the phrase "action model and the and wherein" is recited.  This should be "action model and wherein".  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 thru 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is depends from claim 8, but claim 8 is now a cancelled claim.  It is unclear what the dependency of claim 10 should be.  The examiner assumes it should depend from claim 1 for continued examination.
Claim 14 is depends from claim 13, but claim 13 is now a cancelled claim.  It is unclear what the dependency of claim 14 should be.  The examiner assumes it should depend from claim 1 for continued examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  A claim drawn to such a computer readable memory that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
Allowable Subject Matter
Claims 1, 3 thru 5, 9, and 15 thru 18 have been indicated as allowable.
Claims 10 thru 12 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter over the prior art of record is based on the claim amendments of 3/16/2021.  Specifically, the closest prior art of record is Chen et al Patent Application Publication Number 2013/0154854 A1.  Chen et al disclose an exceptional road-condition warning device, system and method for a vehicle.  The system includes an information processing device and a display device.  The display device provides real-time and advance warning information to a driver of the vehicle.  The system may notice the driver and passenger in advance to respond to an exceptional road condition before the vehicle approaches the occurring place of the road condition through a back-end cooperative self-learning mechanism.  The back-end .
Regarding claims 1, 16 and 19 (based on overcoming the 101 rejection), Chen et al taken either individually or in combination with other prior art, fails to teach or render obvious a method of selective sensing for a vehicle crowd sensing system.  The method performing the receiving of a plurality of detection reports from a first set of vehicles.  Each detection report includes an event, a position qualifier of the event, and a severity qualifier of the event.  The method further includes performing the developing an inherent error model for the event.  The inherent error model includes a weighted summation of a number of the detection reports, a standard deviation of the position qualifiers, and a standard deviation of the severity qualifiers.  The method further includes performing the determining of a resampling instruction for the event.  The resampling instruction is based on an action model, and the action model is at least partly a factor of includes a proportional integral derivative policy evaluation of a result of the inherent error model.  The method further includes performing the transmitting of the resampling instruction for the event to a second set of vehicles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662